 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     Rosita Sierra-Medrano
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                   Case No. 1:03-cr-05237-AWI
12                       Plaintiff,                  UNOPPOSED MOTION FOR EARLY
                                                     TERMINATION OF SUPERVISED RELEASE;
13       vs.                                         EXHIBIT; ORDER
14       ROSITA SIERRA-MEDRANO,                      Hon. Anthony W. Ishii
15                      Defendant.
16
17             The defense moves this Court for an order terminating supervised release for the above
18   named defendant. Defense counsel has conferred with counsel for the government, Assistant
19   United States Attorney Kathleen Servatius, as well as United States Probation Officer Adrian
20   Garcia, and neither has any opposition to this motion.
21             Title 18 U.S.C. § 3583(e)(1) grants the court power to terminate a term of supervised
22   release at any time after the expiration of one year of supervised release, pursuant to the
23   provisions of Federal Rule of Criminal Procedure Rule 32.1(c)1, provided the court is satisfied
24   that such action is warranted by the conduct of the defendant and in the interests of justice.
25
26
     1
       Federal Rule of Criminal Procedure 32.1(c)(1) generally requires “a hearing, at which the
     person has the right to counsel and an opportunity to make a statement and present any
27   information in mitigation.” However, no hearing is required if the defendant waives the hearing.
     Fed. R. Crim. P. 32.1(c)(2)(A). Nor is a hearing required if the relief is favorable to the
28   defendant and the government does not object. Fed. R. Crim. P. 32.1(c)(2)(A) and(B). Under
     both provisions, no hearing is required here.
 1           On November 22, 2005, Ms. Sierra-Medrano, after having pled guilty to one count of
 2   possession with intent to distribute methamphetamine, was sentenced to 168-months in custody
 3   followed by a 60-month term of supervised release. (DKT #185) After a change in the drug
 4   quantity sentencing guidelines, pursuant to a stipulation by the parties Ms. Sierra-Medrano was
 5   resentenced to 151-months and 60-months of supervised release. (DKT #248) Ms. Sierra-
 6   Medrano was released from the Bureau of Prisons on October 30, 2015, and is currently on low-
 7   risk supervision.
 8           Having completed approximately four of her five years on supervision with no violations
 9   and no dirty drug tests, Ms. Sierra-Medrano has also satisfied her financial obligation on this
10   case. Because Ms. Sierra-Medrano has completed all her requirements of her sentence and due
11   to her good conduct while on supervision for an extended period of time, both the currently
12   assigned probation officer and the AUSA on the case do not oppose the early termination
13   request. See Exh. A.
14           Based on the foregoing, the defense submits that early termination of supervised release
15   is warranted based on the conduct of Ms. Sierra-Medrano and in the interests of justice.
16
17                                                 HEATHER E. WILLIAMS
                                                   Federal Defender
18
19   DATED: August 30, 2019                        /s/ Charles J. Lee
                                                   CHARLES J. LEE
20                                                 Assistant Federal Defender
                                                   Attorney for Defendant
21                                                 ROSITA SIERRA-MEDRANO
22
23
24
25
26
27

28

     Sierra-Medrano: Unopposed Motion for Early
     Termination of Supervised Release
                                                      2
 1                                                ORDER
 2            Rosita Sierra-Medrano.is hereby discharged from supervised release, effective
 3   immediately, on case 1:03-cr-05237-AWI.
 4
 5   IT IS SO ORDERED.
 6   Dated:    August 30, 2019
                                                  SENIOR DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Sierra-Medrano: Unopposed Motion for Early
     Termination of Supervised Release
                                                     3
